Name: Commission Implementing Decision (EU) 2018/187 of 6 February 2018 amending Annex II to Decision 2008/185/EC as regards the approval of the control programme for the eradication of Aujeszky's disease for the region of Emilia-Romagna in Italy (notified under document C(2018) 579) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  trade policy;  Europe;  international trade;  means of agricultural production;  agricultural activity;  regions of EU Member States
 Date Published: 2018-02-08

 8.2.2018 EN Official Journal of the European Union L 34/36 COMMISSION IMPLEMENTING DECISION (EU) 2018/187 of 6 February 2018 amending Annex II to Decision 2008/185/EC as regards the approval of the control programme for the eradication of Aujeszky's disease for the region of Emilia-Romagna in Italy (notified under document C(2018) 579) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Article 9(2) thereof, Whereas: (1) Directive 64/432/EEC lays down rules for trade within the Union in porcine animals. Article 9 of that Directive provides that a Member State which has a compulsory national control programme for Aujeszky's disease for all or part of its territory may submit its programme to the Commission for approval. It also provides that additional guarantees may be required for intra-Union trade in porcine animals. (2) Commission Decision 2008/185/EC (2) lays down additional guarantees for movements of pigs between Member States. Those guarantees are linked to the classification of the Member States according to their disease status for Aujeszky's disease. Annex II to Decision 2008/185/EC lists the Member States or regions thereof where approved national control programmes for the eradication of Aujeszky's disease are in place. (3) Italy has submitted to the Commission supporting documentation for the approval of its control programme for the eradication of Aujeszky's disease for the region of Emilia-Romagna and for this region to be duly listed in Annex II to Decision 2008/185/EC. Following the evaluation of that supporting documentation, the region of Emilia-Romagna should be listed in Annex II to Decision 2008/185/EC. Annex II to Decision 2008/185/EC should therefore be amended accordingly. (4) Decision 2008/185/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2008/185/EC is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 February 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) Commission Decision 2008/185/EC of 21 February 2008 on additional guarantees in intra-Community trade of pigs relating to Aujeszky's disease and criteria to provide information on this disease (OJ L 59, 4.3.2008, p. 19). ANNEX ANNEX II Member States or regions thereof where approved national control programmes for the eradication of Aujeszky's disease are in place ISO code Member State Regions ES Spain All regions IT Italy Region Emilia-Romagna Region Friuli-Venezia Giulia Region Lombardia Region Veneto LT Lithuania All regions PL Poland Voivodship dolnoÃ lÃ skie: all powiaty; Voivodship kujawsko-pomorskie: all powiaty; Voivodship lubelskie: all powiaty; Voidodship lubuskie: all powiaty; Voivodship Ã Ã ³dzkie: all powiaty; Voivodship maÃ opolskie: all powiaty; Voivodship mazowieckie: all powiaty; Voivodship opolskie: all powiaty; Voivodship podkarpackie: all powiaty; Voivodship podlaskie the following powiaty: grajewski, kolneÃ ski, Ã omÃ ¼yÃ ski, Ã omÃ ¼a, wysokomazowiecki, zambrowski; Voivodship pomorskie: all powiaty; Voivodship Ã lÃ skie: all powiaty; Voivodship Ã wiÃtokrzyskie: all powiaty; Voivodship warmiÃ sko-mazurskie: all powiaty; Voivodship wielkopolskie: all powiaty; Voivodship zachodniopomorskie: all powiaty.